Name: Commission Decision No 1532/87/ECSC of 2 June 1987 suspending the application of the definitive anti-dumping duty on imports of certain iron or steel coils for re-rolling originating in Venezuela
 Type: Decision_ENTSCHEID
 Subject Matter: America;  competition;  iron, steel and other metal industries
 Date Published: 1987-06-03

 Avis juridique important|31987S1532Commission Decision No 1532/87/ECSC of 2 June 1987 suspending the application of the definitive anti-dumping duty on imports of certain iron or steel coils for re-rolling originating in Venezuela Official Journal L 143 , 03/06/1987 P. 0016 - 0016*****COMMISSION DECISION NO 1532/87/ECSC OF 2 JUNE 1987 SUSPENDING THE APPLICATION OF THE DEFINITIVE ANTI-DUMPING DUTY ON IMPORTS OF CERTAIN IRON OR STEEL COILS FOR RE-ROLLING ORIGINATING IN VENEZUELA THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY, HAVING REGARD TO COMMISSION DECISION NO 2177/84/ECSC OF 27 JULY 1984 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLES 12 AND 16 THEREOF, AFTER CONSULTATIONS WITHIN THE ADVISORY COMMITTEE AS PROVIDED FOR BY THE ABOVEMENTIONED DECISION, WHEREAS, BY DECISION NO 2182/83/ECSC ( 2 ), THE COMMISION IMPOSED A DEFINITIVE ANTI-DUMPING DUTY ON IMPORTS OF CERTAIN IRON OR STEEL COILS FOR RE-ROLLING FALLING WITHIN SUBHEADINGS EX 73.08 A AND 73.08 B OF THE COMMON CUSTOMS TARIFF, CORRESPONDING TO NIMEXE CODES 73.08-03, 05, 07, 21, 25, 29, 41, 45 AND 49, ORIGINATING IN VENEZUELA; ON 6 APRIL 1987 AN ARRANGEMENT WAS CONCLUDED BETWEEN THE COMMUNITY AND VENEZUELA WITH RESPECT TO TRADE IN STEEL PRODUCTS INCLUDING IRON OR STEEL COILS OF THE KIND MENTIONED ABOVE . THIS ARRANGEMENT PROVIDES INTER ALIA FOR THE RESPECT OF CERTAIN PRICE LEVELS IN CASE OF EXPORTS OF THE PRODUCTS CONCERNED TO THE COMMUNITY; IN VIEW OF THIS ARRANGEMENT, AND IN PARTICULAR ITS PROVISIONS RELATING TO PRICES, THE COMMISSION CONSIDERS THAT THE APPLICATION OF THE ANTI-DUMPING DUTY IS NO LONGER NECESSARY TO PROTECT THE COMMUNITY INTEREST . IT IS, THEREFORE, APPROPRIATE TO SUSPEND THE DEFINITIVE ANTI-DUMPING DUTY FOR IMPORTS EFFECTED AFTER 6 APRIL 1987, HAS ADOPTED THIS DECISION : ARTICLE 1 THE APPLICATION OF THE DEFINITIVE ANTI-DUMPING DUTY IMPOSED BY DECISION NO 2182/83/ECSC ON IMPORTS OF CERTAIN IRON OR STEEL COILS FOR RE-ROLLING FALLING WITHIN SUBHEADINGS EX 73.08 A AND 73.08 B OF THE COMMON CUSTOMS TARIFF, CORRESPONDING TO NIMEXE CODES 73.08-03, 05, 07, 21, 25, 29, 41, 45 AND 49, ORIGINATING IN VENEZUELA, IS HEREBY SUSPENDED FOR IMPORTS EFFECTED AFTER 6 APRIL 1987 . ARTICLE 2 ANY ANTI-DUMPING DUTIES COLLECTED ON THE PRODUCTS MENTIONED IN ARTICLE 1 IN PURSUANCE OF DECISION NO 2182/83/ECSC AFTER 6 APRIL 1987 SHALL BE REIMBURSED BY THE AUTHORITIES OF THE MEMBER STATE IN WHICH THESE ANTI-DUMPING DUTIES WERE COLLECTED . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS, 2 JUNE 1987 FOR THE COMMISSION WILLY DE CLERCQ MEMBER OF THE COMMISSION ( 1 ) OJ NO L 201, 30 . 7 . 1984, P . 17 . ( 2 ) OJ NO L 210, 2 . 8 . 1983, P . 5 .